Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, neither singularly nor in combination, teach or make obvious the steps of establish a communication channel with an electronic vertical takeoff and landing  (eVTOL) multicopter over a hidden wireless network including by authenticating the eVTOL multicopter using a network credential received from the eVTOL multicopter, wherein the eVTOL multicopter is preconfigured with a network name for the hidden wireless network; and receive a network credential including a vehicle identifier and a vehicle software version from the eVTOL multicopter; a memory coupled to the communications interface and configured to store associations between vehicle identifiers and vehicle software versions; and a processor coupled to the communications interface and configured to: determine a management operation associated with the eVTOL multicopter based at least in part on the received vehicle identifier and the received vehicle software version; and send the management operation to the eVTOL multicopter, as shown in independent claim 1 and similarly in independent claims 14 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMSEY REFAI/Primary Examiner, Art Unit 3661